Benson, J.
(dissenting) : The rule that dying declarations are only admissible where the death of the declarant is the subject of the investigation is settled as firmly in the jurisprudence of this state as any rule can be which is not established by constitution or statute.
Conceding that the rule should be changed, there is one obvious reason, without referring to others, why the legislature and not the court should make it.
There is a statute, long in force, which prohibits a party from testifying in his own behalf to a communication with a person since deceased where the adverse party is the personal representative or heir at law or assignee of the deceased person. The voice of one being stilled by death, the silence of the other is enforced by law, thus promoting that equality which is justice, Under this decision the voice of the dead may now be heard, but that of the living is still silenced, for this, court is powerless to amend or repeal the statute.
This situation illustrates the wisdom of leaving to the legislature its appointed task of lawmaking. It has adequate power to modify or abrogate the rule concerning dying declarations when in its wisdom such action shall be thought expedient, and at the same time preserve the equal rights of the parties in court by amending or repealing the statute above referred to, without which justice will doubtless be defeated in many cases.
Professor Wigmore, after a careful review of the decisions, including those of this state, concludes that the limitations upon the admission of dying declarations do not rest upon sound principles. But his recom*477mendation is that they be abolished by legislation. (2 Wigmore on Evidence, § 1436.) It is dangerous to abolish them otherwise.
I dissent from that part of the opinion which overthrows the rule of common law and the decisions of this court concerning dying declarations.